Name: Council Regulation (EEC) No 3029/79 of 20 December 1979 fixing for 1980 Community quantitative export quotas for certain types of copper ash and residues and for certain types of copper, aluminium and lead waste and scrap
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 79 Official Journal of the European Communities No L 340/31 COUNCIL REGULATION (EEC ) No 3029/79 of 20 December 1979 fixing for 1980 Community quantitative export quotas for certain types of copper ash and residues and for certain types of copper, aluminium and lead waste and scrap THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community , Article 1 Community quantitative export quotas shall be established as follows for 1980 : Having regard to Council Regulation (EEC ) No 2603 /69 of 20 December 1969 establishing common rules for exports ( J ), and in particular Article 7 thereof, CCT heading No Description Quantity (tonnes) ex 26.03 ex 74.01 76.01 B 78.01 B Ash and residues of copper and copper alloys Waste and scrap of copper and copper alloys Aluminium waste and scrap Lead waste and scrap 21 000 28 400 5 600 2 250 Having regard to Council Regulation ( EEC ) No 1023 /70 of 25 May 1970 establishing a common procedure for administering quantitative quotas ( 2), and in particular Article 2 thereof, Having regard to the proposal from the Commission , Article 2 The quotas fixed in Article 1 shall be allocated according to the estimate of requirements. Whereas in order to avoid supply difficulties for certain types of copper ash and residues as well as for certain types of copper, aluminium and lead waste and scrap, Community quantitative export quotas were fixed by Council Regulation (EEC ) No 3038 /78 ( 3 ); whereas these quotas remain in force until 31 December 1979 ; Whereas after consulting the committee set up by Regulation (EEC) No 2603/69 it was considered necessary to maintain these quotas in force for 1980 ; Whereas the criterion for their allocation shall be determined ; Article 3 Exports outside the Community of products listed in Article 1 obtained under inward processing arrangements within the meaning of Council Directive 69 /73 /EEC of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing ( 5 ) shall be charged against the quota share of the exporting Member State . However derogations may be made in specific cases following an opinion from the Quota Administration Committee set up by Regulation ( EEC) No 1023/70 . Temporary exports for working , processing or repair in a third country , within the meaning of Council Directive 76/ 119 /EEC of 18 December 1975 on the harmonization of provisions laid down by law, regulation or administrative action in respect of outward processing ( 6 ), of products which are to be re-imported for home use within the customs territory of the Community , shall be charged against the quota share of the exporting Member State . Whereas the provisions relating to the control of trade within the Community laid down in Commission Regulation (EEC ) No 223 /77 of 22 December 1976 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure ( 4), apply only if the measures introducing export restrictions provide for their application , ( ] ) OJ No L 324 , 27 . 12 . 1969 , p. 25 . ( 2 ) OJ No L 124, 8 . 6 . 1970 , p. 1 . ( 3 ) OJ No L 361 , 23 . 12 . 1978 , p. 1 . ( 4 ) OJ No L 38 , 9 . 2 . 1977, p. 20 . ( s ) OJ No L 58 , 8 . 3 . 1969 , p . 1 . (6 ) OJ No L 24 , 30 . 1 . 1976 , p . 58 . No L 340/32 Official Journal of the European Communities 31 . 12 . 79 Article 4 Regulation (EEC) No 223 /77 shall apply to movement within the Community of the products listed in Article 1 . Article 5 The Council shall decide in good time and in any case before 31 December 1980 on the measures to be taken after expiry of the validity of this Regulation as regards the export of the products listed in Article 1 . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall applv until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Council The President }. TUNNEY